DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 6, 2021 has been entered.
Response to Arguments
Applicant's arguments filed June 25, 2021 have been fully considered but they are not persuasive.  The previous prior art rejection still applies to the current set of claims.
On pages 7-8 of the Remarks section as indicated by the page number at the bottom of each page, in response to the previous 112(a) rejection, Applicant argues that there is support for the limitation "wherein the peritoneal dialysate generation flow path is configured such that fluid from the water source passes through the one or more water purification modules prior to reaching the storage container and reaches the each of the at least two concentrate sources after reaching the storage container during a single pass through the peritoneal dialysate generation flow path" in independent Claims 1 & 11.   Specifically, Applicant describes Figure 1 of the Drawings and points to paragraph [0150] which states alternate configurations such that "a storage container can be included upstream of the sterilization module, and downstream of the water purification module...The storage containers can be either upstream or downstream of the concentrate source 104".   Applicant continues to argue that paragraph [0150] of the instant Specification provides support for this limitation because “the Applicant has limited the placemnt of the storage container by specifically claiming in amended Claims 1 & 11 the peritoneal dialysate flow path 101 as being configured such that water from the water source 102 passes through…during one pass through the peritoneal dialysate regeneration flow path”.  The Examiner notes here that this statement by Applicant is not what is actually claimed in this limitation.  Instead of “water from the water source”, “fluid from the water source” is claimed, and instead of “one pass”, “a single pass” is claimed.  The Examiner notes that “fluid” is broader than “water”, and that “single” is negatively exclusionary rather than “one”.  Again, the Examiner notes that it is not clear if the storage container is both downstream of the water purification module and upstream of the concentrate source "in a single pass through the peritoneal dialysate generation flow path".  The Examiner does not see explicit support in the Specification for such a condition, and notes that the peritoneal dialysate generation flow path can also be a circuit where it connects with an integrated cycler to the patient's peritoneal cavity and can be discharged and thereby regenerated in the same peritoneal dialysate flow path as demonstrated in prior art reference Hoffman, in Figure 12, (US 2010/0312172).  In this sort of configuration, “upstream” and “downstream” become relative to where the fluid is in the flow path, and does not provide support for a fixed place in the flow path for the various components. 
Furthermore, the Examiner notes that the instant Specification mentions in paragraph [0155] that the system can be formed into a “loop” where the connectors of the fluid flow path can be connected together and fluid recirculated through the whole path/loop.  The Examiner notes that this paragraph is stated to apply to any embodiment.  The Examiner concludes that because the location of the claimed storage container is not explicitly shown in the Drawings and because this limitation relies upon the assumption that the fluid must only flow through the system once while using “upstream” and “downstream” terminology without explicitly specifying that the fluid passes through only “once” from a “beginning” to “end”, that this limitation is new matter. For these reasons presented above, the Examiner maintains the 112(a) rejection absent any further evidence, finding Applicant's arguments here unpersuasive.
On pages 8-9, Applicant argues against the previous 103 prior art rejection of independent Claims 1 & 21, arguing that none of Hoffman, Minkus, Edgson, and Peabody disclose "a storage container fluidly connected to the peritoneal dialysate generation flow path wherein the peritoneal dialysate generation flow path is configured such that fluid from the water source passes through the one or more water purification modules prior to reaching the storage container and reaches each of the at least two concentrate sources after reaching the storage container during a single pass through the peritoneal dialysate regeneration flow path".  Applicant notes that the previous action does not rely upon these references to disclose the above limitation.  
On pages 8-9, Applicant argues that the previous combination of references do not disclose the added claim limitation “fluid from the water source” in which it “passes through the one or more water purification modules prior to reaching the storage container and reaches each of the at least two concentrate sources after reaching the storage container during a single pass through the peritoneal dialysate regeneration flow path”.  Applicant notes that these previous prior art references were not relied upon to disclose this limitation, particularly previous primary reference Jansson, (WO 00/57935), and previous secondary references Minkus, (US 2014/0276375), and Peabody, (US 2002/0162778), as acknowledged by the Examiner in the previous Office Action.  On pages 9-12, Applicant goes on to argue against previous secondary reference Micheli, (US 8,815,095), which was relied upon to disclose the above added limitation, “fluid from the water source” which passes through the various components of the system in the order claimed above.  However, the Examiner has withdrawn Micheli, and uses newly found secondary reference Kruger to disclose this limitation instead in combination with Jansson, Minkus and Peabody as demonstrated in the prior art rejection section below.   Thus, the remarks on pages 9-12 against Micheli are considered moot.
On pages 12-13, Applicant argues that other secondary references used in the previous prior art rejection such as Peabody 2 do not disclose the limitations argued above in independent Claims 1 & 21.  The Examiner notes that newly found secondary reference Kruger discloses these limitations instead, so these remarks regarding the other references would be considered moot as a result.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 & 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The added limitation “wherein the peritoneal dialysate generation flow path is configured such that fluid from the water source passes through the water purification module prior to reaching the storage container and reaches each of the at least two concentrate sources after reaching the storage container during a single pass through the peritoneal dialysate regeneration flow path” in independent Claims 1 & 11 does not have enough explicit support in the Specification because although paragraph [0150] of the Specification 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 11, 14, 17, 20 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “first and second osmotic agent sources”.  It is not clear if this limitation is the same limitation as “a first osmotic agent source” or “a second osmotic agent source” as in independent Claim 1, or not.  Examiner interprets them to be the same.
Claim 7 recites the limitation “at least one ion concentrate source” on line 4.  It is not clear if this limitation is part of the same group or the same limitation as “at least two concentrate sources” as in independent Claim 1, or not.  Examiner interprets it to be part of the same group.
Claim 11 recites the limitation “fluid from the water source” on line 11 of the claim.  It is not clear if this limitation is the same limitation as “fluid from a water source” on line 2 of the claim, or not.  Examiner interprets it to be the same.
Claim 11 recites the limitation “at least one concentrate solution’ on line 24 of the claim.  It is not clear if this limitation is the same limitation as “two or more concentrate solutions” on line 7 of the claim, or not.  Examiner interprets it to be the same.
Claim 14 recites the limitation “at least two ion concentrate sources” on lines 2-3 of the claim.  It is not clear if this limitation is the same limitation as “at least one ion concentrate source” on line 21 of independent Claim 11, or not.  Examiner interprets it to be the same.
Claims 17 & 20 recite the limitation “at least one ion concentrate solution’ on line 2 of Claim 17 and “the at least one ion concentrate solution” on line 1-2 of Claim 20.  It is not clear if this limitation is the same limitation as “at least one concentrate solution” on line 24 of independent Claim 11, or not.  Examiner interprets it to be the same.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4, 5, 7, 10-12, 14, 17 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jansson et al., (“Jansson”, WO 00/57935), in view of Minkus, (US 2014/0276375), in further view of Peabody et al., (“Peabody”, US 2002/0162778), in further view of Kruger et al., (“Kruger”, US 5,312,547).
Claims 1, 4, 5, 7, & 10 are directed to a system, an apparatus type invention group.
Regarding Claims 1, 4, 5, 7, & 10, Jansson discloses a system, comprising: 
a water source, (Tap Water Connection 1 entering Water Preparation Module 200, See Figures 2 & 3, and See page 37, lines 27-36); 
a peritoneal dialysate generation flow path, (Lines 4a/4b leading into and out of Concentrate Mixing Module 400, See Figure 2 and 5, and See page 39, lines 26-34); 
wherein the peritoneal dialysate generation flow path is fluidly connectable to the water source, (Line 4a connected to Sterilisation Module 300 which is connected to Water Preparation Module via Line 2c, See Figures 2 & 3, See page 38, lines 34-38, page 39, lines 1-34); 
one or more water purification modules fluidly connectable to the peritoneal dialysate generation flow path, (Reverse Osmosis Modules 238/252 in Water Preparation Module 200 which is fluidly connected to Lines 4a/4b, See Figure 3, and See page 43, lines 26-38); 
at least two concentrate sources fluidly connectable to the peritoneal dialysate generation flow path through a first concentrate line, (Chambers 412-420 in Mixing Module 400 connected to Lines 4a/4b via Concentrate Reservoir 468 via Line extending from Reservoir 468 through Valve 470 to Pump 452 and Mixing Chamber 450, See Figure 5, and See page 63, lines 1-17, page 75, lines 36-38, page 76, lines 1-5); the at least two concentrate sources each containing one or more solutes, (Chambers 412-420 all contain a powder such as sodium bicarbonate or glucose, See Figure 5, and See page 63, lines 1-17); 
at least one valve positioned in the first concentrate line, (Valve 470, See Figure 5); the at least one valve controlling addition of a concentrate from each of the at least two concentrate sources to a first conduit of the the peritoneal dialysate generation flow path, (Line with Valve 470 meets Pump 452 and joins a first line extending between Lines 4a and 4b via Mixing Chamber 450, See Figure 5);
one or more pumps for adding the concentrate from the at least two concentrate sources to the peritoneal dialysate generation flow path, (Pump 452, See Figure 5, and See page 75, lines 2-15);
a sterilization module fluidly connectable to the peritoneal dialysate generation flow path, (Heating Bath 364, See Figure 4a, and See page 59, lines 27-38, page 60, lines 1-6);
the first conduit fluidly connecting the one or more water purification modules to the sterilization module, (Line extending between Lines 4a and 4b connects from Line 2c which leads from Water Preparation Module 200 from Line 4a, and continues to connect with Heating Bath 364 via Line 4b, See Figures 2-5); wherein the first concentrate line is fluidly connected to the first conduit between the one or more water purification modules and the sterilization module, (Line with Valve 470 is both fluidly downstream of Water Preparation Module 200 and upstream of Heating Bath 364 since it is located between Lines 4a and 4b, See Figures 2-5),
wherein the at least two concentrate sources comprise at least a first osmotic agent source containing either glucose or dextrose, (Glucose Chamber 420, See Figures 11 & 12, and See page 63, lines 1-9);
and further comprising a control system; the control system programmed to add a concentrate from either the first osmotic agent source or a second osmotic agent source to the first conduit, (See page 28, lines 2-14, page 32, lines 34-38, page 33, lines 26-34).
Jansson does not disclose a second osmotic agent source containing icodextrin, or selecting a single osmotic agent source from between the first osmotic agent source and the second osmotic agent source, and to add an osmotic agent concentrate from only the selected osmotic agent to the first conduit, or a sterilization module recirculation line having an inlet fluidly connected to the peritoneal dialysate generation flow path downstream of the sterilization module, an outlet fluidly connected to the peritoneal dialysate generation flow path upstream of the sterilization module, and further comprising at least one valve fluidly connecting the inlet of the sterilization module recirculation line to the peritoneal dialysate generation flow path, or a storage container fluidly connected to the peritoneal dialysate generation flow path; wherein the peritoneal dialysate generation flow path is configured such that fluid from the water source passes through the one or more water purification modules prior to reaching the storage container and reaches each of the at least two concentrate sources after reaching the storage container during a single pass through the peritoneal dialysate generation flow path.
A first embodiment of Minkus discloses a system to add an osmotic agent concentrate from an osmotic agent from between the first osmotic agent source and the second osmotic agent source to a first conduit, wherein the two osmotic agent sources comprise at least a first osmotic agent source containing of glucose or dextrose, and a second osmotic agent source containing icodextrin, (See paragraph [0203] and paragraph [0022], Minkus; Two supply bags 322 contain DIANEAL, which is dextrose, and one supply bag 322 contains EXTRANEAL, which is icodextrin; as evidenced by Dianeal Label and Icodextrin).
A second embodiment of Minkus discloses wherein the system selects only one of the first or second osmotic agent sources and to add fluid from only the selected osmotic agent source, (See paragraph [0269], [0270], [0276] & [0277]; The patient may go to a single machine which has multiple options of osmotic agent solutions to choose from, and a particular dialysis solution is selected based on the patient’s prescription).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Hoffman by incorporating a second osmotic agent source containing icodextrin, or selecting a single osmotic agent source from between the first osmotic agent source and the second osmotic agent source, and to add an osmotic agent concentrate from only the selected osmotic agent to the first conduit as in the two embodiments of Minkus in order to provide “dialysate with different glucose or dextrose levels” so that the dialysate is “set for each individual patient per their prescription” since “a midday exchange…may use a different dialysate than the patient’s prescribed nighttime dialysate”, (See paragraph [0022], Minkus), because the “higher the dextrose level, the higher the UF [ultrafiltrate] ability of the solution, but also the higher the caloric intake of the solution” so “patients may need more or less glucose or dextrose for longer dwell time exchanges, such as for midday exchanges” and “the composition of a dialysis solution…[is] therefore prescribed by a licensed physician to best treat each individual patient”, (See paragraph [0255], Minkus).
Modified Jansson does not disclose a sterilization module recirculation line having an inlet fluidly connected to the peritoneal dialysate generation flow path downstream of the sterilization module, an outlet fluidly connected to the peritoneal dialysate generation flow path upstream of the sterilization module, and further comprising at least one valve fluidly connecting the inlet of the sterilization module recirculation line to the peritoneal dialysate generation flow path, or a storage container fluidly connected to the peritoneal dialysate generation flow path wherein the peritoneal dialysate generation flow path is configured such that fluid from the water source passes through the one or more water purification modules prior to reaching the storage container and reaches each of the at least two concentrate sources after reaching the storage container during a single pass through the peritoneal dialysate generation flow path.
Peabody discloses a system, (See Abstract, Peabody), with a sterilization module recirculation line having an inlet fluidly connected to the peritoneal dialysate generation flow path downstream of the sterilization module, an outlet fluidly connected to the peritoneal dialysate generation flow path upstream of the sterilization module, and further comprising at least one valve fluidly connecting the inlet of the sterilization module recirculation line to the peritoneal dialysate generation flow path, (Line L4 exits downstream of Sterilizing Filter 128 and Heater 120, meets Valve 146, which either directs the peritoneal dialysate to the peritoneal cavity F or redirects it to Line R3 which returns the peritoneal dialysate upstream of both Heater 120 and Sterilizing Filter 128, See Figure 1B, and See paragraph [0042], Peabody).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Jansson by incorporating a sterilization module recirculation line having an inlet fluidly connected to the peritoneal dialysate generation flow path downstream of the sterilization module, an outlet fluidly connected to the peritoneal dialysate generation flow path upstream of the sterilization module, and further comprising at least one valve fluidly connecting the inlet of the sterilization module recirculation line to the peritoneal dialysate generation flow path as in Peabody in order to provide additional or backup “checks to ensure the reliability of the sterilization”, (See paragraphs [0040] & [0013], Peabody).
Modified Jansson does not disclose a storage container fluidly connected to the peritoneal dialysate generation flow path wherein the peritoneal dialysate generation flow path is configured such that fluid from the water source passes through the one or more water purification modules prior to reaching the storage container and reaches each of the at least two concentrate sources after reaching the storage container during a single pass through the peritoneal dialysate generation flow path.
Kruger discloses a system, (See Abstract, column 4, lines 20-29, Kruger), a storage container fluidly connected to the peritoneal dialysate generation flow path, (Surge Container/Bag 24, See Figure 1, and See column 12, lines 28-40, Kruger), wherein the peritoneal dialysate generation flow path is configured such that fluid from the water source passes through the one or more water purification modules prior to reaching the storage container, (Water from Source 12 passes through Prefilter 13 and Reverse Osmosis Device 22, See Figure 1, and See column 12, lines 21-29, Kruger), prior to reaching the storage container, (Water from Reverse Osmosis Device 22 passes into Surge Container/Bag 24, See Figure 1, and See column 12, lines 28-40, Kruger), and reaches each of the at least two concentrate sources after reaching the storage container during a single pass through the peritoneal dialysate generation flow path, (Water passes from Container 24 to Mixing Bags 34/36 and also passes by Sources 38 & 40, See Figure 1, and See column 12, lines 47-56, Kruger).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Jansson by incorporating a storage container fluidly connected to the peritoneal dialysate generation flow path wherein the peritoneal dialysate generation flow path is configured such that fluid from the water source passes through the one or more water purification modules prior to reaching the storage container and reaches each of the at least two concentrate sources after reaching the storage container during a single pass through the peritoneal dialysate generation flow path as in Kruger because “storage [of the purified water] can be provided in suitable bags which thereafter can be utilized when desired for the patient…or other end uses”, (See column 25, lines 20-24, Kruger).  By doing so, it provides “sterile water solutions suitable for peritoneal dialysis…which can easily maintain the desired sterile conditions”, (See column 25, lines 25, lines 61-64, Kruger).
Additional Disclosures Included: Claim 4: The system of claim 1, wherein the at least two concentrate sources comprise at least two ion concentrate sources, (Chambers 414-418 all have ion concentrates such as sodium chloride or sodium bicarbonate, See Figure 5, See page 63, lines 1-17, Jansson). Claim 5:The system of claim 4, the at least two ion concentrate sources fluidly connectable to the first concentrate line, (Chambers 414-418 all have ion concentrates such as sodium chloride or sodium bicarbonate, have their own individual lines that connect and join together before Pump 452 and Mixing Chamber 450, See Figure 5, See page 63, lines 1-17, Jansson); the system further comprising at least a second concentrate line having a second concentrate pump; the second concentrate line fluidly connectable to first and second osmotic osmotic agent sources, (Glucose Chamber 420 has its own line connected to Pump 446, and Chambers 414-418 all have ion concentrates such as sodium chloride or sodium bicarbonate, have their own individual lines that connect and join together before Pump 452 and Mixing Chamber 450 which will all be fluidly connectable to Glucose Chamber 420 as well as second source added from Minkus, See Figure 5, See page 63, lines 1-17 See Figure 5, See page 74, lines 14-34, Jansson).  Claim 7:  The system of claim 6, the at least two osmotic agent sources fluidly connectable to the first concentrate line, (See paragraph [0203] and paragraph [0022], Minkus); the system further comprising at least a second concentrate line having a second concentrate pump; the second concentrate line fluidly connectable to at least one ion concentrate source, Glucose Chamber 420 has its own line connected to Pump 446, See Figure 5, See page 74, lines 14-34, page 77, lines 11-38, page 78, lines 17-35, Jansson); and this line is connected fluidically to mixing chamber 450 with line from chambers 414-418 (holding ion concentrate), See Figure 5, Jansson).  Claim 10:The system of claim 3, wherein the at least two concentrate sources comprise at least one ion concentrate source and wherein the at least one ion concentrate source comprises one or more from the group consisting of sodium chloride, sodium lactate, magnesium chloride, calcium chloride, potassium chloride, and sodium bicarbonate, (Chambers 414-418 all have ion concentrates such as sodium chloride or sodium bicarbonate, See Figure 5, See page 63, lines 1-17, Jansson).
Claims 11, 12, 14, 17 & 20 are directed to a method, a method type invention group.
Regarding Claims 11, 12, 14, 17 & 20,Jansson discloses a method, (See Abstract), comprising the steps of: 
pumping fluid from a water source, (Tap Water Connection 1 entering Water Preparation Module 200, See Figures 2 & 3, and See page 37, lines 27-36), to a water purification module in a peritoneal dialysate generation flow path, (Lines 4a/4b leading into and out of Concentrate Mixing Module 400 are connected to Water Preparation Module 200, See Figure 2 and 5, and See page 39, lines 26-34); 
adding two or more concentrate solutions to the fluid, (Chambers 412-420 in Mixing Module 400 connected to Lines 4a/4b via individual lines that join together before pump 452 and mixing chamber 450, See Figure 5, and See page 63, lines 1-17, page 74, lines 14-38, page 75, lines 1-15); wherein the two or more concentrate solutions are added from two or more concentrate sources, (Chambers 412-420 in Mixing Module 400 connected to Lines 4a/4b via Concentrate Reservoir 468 via Line extending from Reservoir 468 through Valve 470 to Pump 452 and Mixing Chamber 450, See Figure 5, and See page 63, lines 1-17, page 75, lines 36-38, page 76, lines 1-5); the two or more concentrate sources fluidly connected to a first conduit of the peritoneal dialysate generation flow path by a first concentrate line having at least one valve and one or more pumps, (Valve470 and Pump 452 connect Chambers 412-420 to Lines 4a/4b via Mixing Chamber 450, See Figure 5);
controlling the at least one valve to control addition from each concentrate source to the peritoneal dialysate generation flow path, (See page 77, lines 11-32); and 
pumping the fluid through a sterilization module, (Heating Bath 364, See Figure 4a, and See page 59, lines 27-38, page 60, lines 1-6);
wherein the first conduit fluidly connects the water purification module to the sterilization module, (Line extending between Lines 4a and 4b connects from Line 2c which leads from Water Preparation Module 200 from Line 4a, and continues to connect with Heating Bath 364 via Line 4b, See Figures 2-5); and wherein the first concentrate line is fluidly connected to the first conduit between the water purification module and the sterilization module, (Line with Valve 470 is both fluidly downstream of Water Preparation Module 200 and upstream of Heating Bath 364 since it is located between Lines 4a and 4b, See Figures 2-5);
wherein the two or more concentrate sources comprise at least one ion concentrate source, (Chambers 414-418 all have ion concentrates such as sodium chloride or bicarbonate, See page 63, lines 1-17), and at least a first osmotic agent source containing either glucose or dextrose, (Glucose Chamber 420, See Figures 11 & 12, and See page 63, lines 1-17);
and wherein the step of adding two or more concentrate solutions to the fluid comprises adding at least one concentrate solution from the at least one ion concentrate source and adding one concentrate solution from either the first osmotic agent source or a second osmotic agent source, (Chambers 414-418 all have ion concentrates such as sodium chloride or bicarbonate, Chamber 420 has glucose (osmotic agent), See Figure 5, See page 63, lines 1-17; and See page 28, lines 2-14, page 32, lines 34-38, page 33, lines 26-34).
Jansson does not disclose a second osmotic agent source containing icodextrin, or selecting a single osmotic agent source from between the first osmotic agent source and the second osmotic agent source, and to add an osmotic agent concentrate from only the selected osmotic agent to the first conduit, or wherein the peritoneal dialysate generation flow path is fluidly connected to an inlet of a sterilization module recirculation line downstream of the sterilization module and fluidly connected to an outlet of the sterilization module recirculation line upstream of the sterilization module; the sterilization module recirculation line comprising at least one valve fluidly connected the inlet of the sterilization module to the peritoneal dialysate generation flow path, or pumping the fluid from the water purification module into a storage container; pumping fluid from the storage container back into the peritoneal dialysate generation flow path; wherein the peritoneal dialysate generation flow path is configured such that fluid from the water source passes through the water purification module prior to reaching the storage container and reaches each of the two or more concentrate sources after reaching the storage container during a single pass through the peritoneal dialysate generation flow path.
A first embodiment of Minkus discloses a system to add an osmotic agent concentrate from an osmotic agent from between the first osmotic agent source and the second osmotic agent source to a first conduit, wherein the two osmotic agent sources comprise at least a first osmotic agent source containing of glucose or dextrose, and a second osmotic agent source containing icodextrin, (See paragraph [0203] and paragraph [0022], Minkus; Two supply bags 322 contain DIANEAL, which is dextrose, and one supply bag 322 contains EXTRANEAL, which is icodextrin; as evidenced by Dianeal Label and Icodextrin).
A second embodiment of Minkus discloses wherein the system selects only one of the first or second osmotic agent sources and to add fluid from only the selected osmotic agent source, (See paragraph [0269], [0270], [0276] & [0277]; The patient may go to a single machine which has multiple options of osmotic agent solutions to choose from, and a particular dialysis solution is selected based on the patient’s prescription).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Hoffman by incorporating a second osmotic agent source containing icodextrin, or selecting a single osmotic agent source from between the first osmotic agent source and the second osmotic agent source, and to add an osmotic agent concentrate from only the selected osmotic agent to the first conduit as in the two embodiments of Minkus in order to provide “dialysate with different glucose or dextrose levels” so that the dialysate is “set for each individual patient per their prescription” since “a midday exchange…may use a different dialysate than the patient’s prescribed nighttime dialysate”, (See paragraph [0022], Minkus), because the “higher the dextrose level, the higher the UF [ultrafiltrate] ability of the solution, but also the higher the caloric intake of the solution” so “patients may need more or less glucose or dextrose for longer dwell time exchanges, such as for midday exchanges” and “the composition of a dialysis solution…[is] therefore prescribed by a licensed physician to best treat each individual patient”, (See paragraph [0255], Minkus).
Modified Jansson does not disclose wherein the peritoneal dialysate generation flow path is fluidly connected to an inlet of a sterilization module recirculation line downstream of the sterilization module and fluidly connected to an outlet of the sterilization module recirculation line upstream of the sterilization module; the sterilization module recirculation line comprising at least one valve fluidly connected the inlet of the sterilization module to the peritoneal dialysate generation flow path, or pumping the fluid from the peritoneal dialysate regeneration module into a storage container; pumping fluid from the storage container back into the peritoneal dialysate generation flow path; wherein the peritoneal dialysate generation flow path is configured such that fluid from the water source passes through the water purification module prior to reaching the storage container and reaches each of the two or more concentrate sources after reaching the storage container during a single pass through the peritoneal dialysate generation flow path.
Peabody discloses a system, (See Abstract, Peabody), with a sterilization module recirculation line having an inlet fluidly connected to the peritoneal dialysate generation flow path downstream of the sterilization module, an outlet fluidly connected to the peritoneal dialysate generation flow path upstream of the sterilization module, and further comprising at least one valve fluidly connecting the inlet of the sterilization module recirculation line to the peritoneal dialysate generation flow path, (Line L4 exits downstream of Sterilizing Filter 128 and Heater 120, meets Valve 146, which either directs the peritoneal dialysate to the peritoneal cavity F or redirects it to Line R3 which returns the peritoneal dialysate upstream of both Heater 120 and Sterilizing Filter 128, See Figure 1B, and See paragraph [0042], Peabody).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Jansson by incorporating a sterilization module recirculation line having an inlet fluidly connected to the peritoneal dialysate generation flow path downstream of the sterilization module, an outlet fluidly connected to the peritoneal dialysate generation flow path upstream of the sterilization module, and further comprising at least one valve fluidly connecting the inlet of the sterilization module recirculation line to the peritoneal dialysate generation flow path as in Peabody in order to provide additional or backup “checks to ensure the reliability of the sterilization”, (See paragraphs [0040] & [0013], Peabody).
Modified Jansson does not disclose pumping the fluid from the peritoneal dialysate regeneration module into a storage container; pumping fluid from the storage container back into the peritoneal dialysate generation flow path; wherein the peritoneal dialysate generation flow path is configured such that fluid from the water source passes through the water purification module prior to reaching the storage container and reaches each of the two or more concentrate sources after reaching the storage container during a single pass through the peritoneal dialysate generation flow path.
Kruger discloses a method, (See Abstract, column 4, lines 20-29, Kruger), pumping the fluid from the peritoneal dialysate regeneration module into a storage container, (Surge Container/Bag 24, See Figure 1, and See column 12, lines 28-40, Kruger), pumping fluid from the storage container back into the peritoneal dialysate generation flow path, (), wherein the peritoneal dialysate generation flow path is configured such that fluid from the water source passes through the water purification module, (Water from Source 12 passes through Prefilter 13 and Reverse Osmosis Device 22, See Figure 1, and See column 12, lines 21-29, Kruger), prior to reaching the storage container, (Water from Reverse Osmosis Device 22 passes into Surge Container/Bag 24, See Figure 1, and See column 12, lines 28-40, Kruger), and reaches each of the two or more concentrate sources after reaching the storage container during a single pass through the peritoneal dialysate generation flow path, (Water passes from Container 24 to Mixing Bags 34/36 and also passes by Sources 38 & 40, See Figure 1, and See column 12, lines 47-56, Kruger).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Jansson by incorporating pumping the fluid from the peritoneal dialysate regeneration module into a storage container; pumping fluid from the storage container back into the peritoneal dialysate generation flow path; wherein the peritoneal dialysate generation flow path is configured such that fluid from the water source passes through the water purification module prior to reaching the storage container and reaches each of the two or more concentrate sources after reaching the storage container during a single pass through the peritoneal dialysate generation flow path as in Kruger because “storage [of the purified water] can be provided in suitable bags which thereafter can be utilized when desired for the patient…or other end uses”, (See column 25, lines 20-24, Kruger).  By doing so, it provides “sterile water solutions suitable for peritoneal dialysis…which can easily maintain the desired sterile conditions”, (See column 25, lines 25, lines 61-64, Kruger).
Additional Disclosures Included: Claim 12: The method of claim 11, further comprising a step of pumping the fluid into one or more dialysate containers, (Fluid/PD can be pumped into Concentrate Reservoir 468, See Figure 5, and See page 75, lines 36-38, page 76, lines 1-5, Jansson). Claim 14: The method of claim 11, wherein the step of adding the two or more concentrate solutions comprises adding at least two ion concentrate solutions from at least two ion concentrate sources through the first concentrate line, (Chambers 414-418 all have ion concentrates such as sodium chloride or sodium bicarbonate, See Figure 5, See page 63, lines 1-17, Jansson). Claim 17: The method of claim 11, wherein the step of adding the two or more ion concentrate solution comprises adding at least one ion concentrate solution to the peritoneal dialysate generation flow path through a second concentrate line, (Glucose Chamber 420 has its own line connected to Pump 446, and Chambers 414-418 all have ion concentrates such as sodium chloride or sodium bicarbonate, have their own individual lines that connect and join together before Pump 452 and Mixing Chamber 450 which will all be fluidly connectable to Glucose Chamber 420 as well as second source added from Minkus, See Figure 5, See page 63, lines 1-17 See Figure 5, See page 74, lines 14-34, Jansson). Claim 20: The method of claim 11, wherein the at least one ion concentrate solution comprises one or more from the group consisting of sodium chloride, sodium lactate, magnesium chloride, calcium chloride, potassium chloride, and sodium bicarbonate, (Chambers 414-418 all have ion concentrates such as sodium chloride or sodium bicarbonate, See Figure 5, See page 63, lines 1-17, Jansson).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jansson et al., (“Jansson”, WO 00/57935), in view of Minkus, (US 2014/0276375), in further view of Peabody et al., (“Peabody”, US 2002/0162778), in further view of Kruger et al., (“Kruger”, US 5,312,547), in further view of Peabody et al., (“Peabody 2”, 4,747,822).
Claim 2 is directed to a system, an apparatus type invention group.
Regarding Claim 2, modified Jansson discloses the system of claim 1, but does not disclose further comprising one or more dialysate containers fluidly connectable to the peritoneal dialysate generation flow path downstream of the sterilization module.
Peabody 2 discloses a system, (See Abstract, Peabody), further comprising one or more dialysate containers fluidly connectable to a peritoneal dialysate generation flow path downstream of a sterilization module, (Bacterial/Sterilizing Filter 30 located before Dialysate Head Vessel 32 or Container 36, See Figure 2, and See column 4, lines 17-38, lines 43-57, Peabody).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Jansson by incorporating further comprising one or more dialysate containers fluidly connectable to the peritoneal dialysate generation flow path downstream of the sterilization module as in Peabody 2 so that “a gravity fed system is utilized avoiding the pump of the fluid through the [peritoneal] cavity”, (See column 2, lines 58-60, Peabody).  By doing so, there is “a high rate of dialysate exchange and dialysis efficiency in which the danger of peritoneal infection is minimized,” (See column 2, lines 38-41, Peabody).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN M PEO/Primary Examiner, Art Unit 1779